United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                February 12, 2004
                         FOR THE FIFTH CIRCUIT
                                                                   Charles R. Fulbruge III
                                                                           Clerk

                                No. 03-20710
                              Summary Calendar



In the Matter Of: CLAUDE HUGH LLOYD, CASSONDRA JEAN LLOYD,

                                            Debtors

CLAUDE HUGH LLOYD, also known as Yahweh Kingdom People, also
known as Ancient Oaks Sanctuary; CASSONDRA JEAN LLOYD, also known
as Cassondra Douglas Lloyd,

                                            Appellants

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-BK-01-41075
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

      This appeal is the latest in a series of frivolous filings by

Appellants Claude Hugh Lloyd and Cassondra Jean Lloyd.                  Over the

past several years, Mr. and Mrs. Lloyd have burdened this court and

the district court with numerous motions and briefs apparently

designed to     obstruct    the   seizure    of   their   real   property      for

nonpayment of property taxes.          This strategy finally forced the

district court to dismiss all pending cases filed by the Lloyds in

the bankruptcy and district courts of the Southern District of


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                     03-20710
                                        -2-
Texas and to impose pre-filing restrictions requiring the Lloyds to

obtain the court’s permission before filing any new letters or

pleadings.    A panel of this court affirmed that order, dismissed

the Lloyds’ appeal as frivolous, and imposed sanctions.                  The panel

also ordered the clerk not to accept any further filings from the

Lloyds until they had paid the sanctions. Although the Lloyds have

failed to pay the sanctions, the clerk’s office accepted the

Lloyd’s latest brief and motions because they had filed the notice

of   appeal   in   the    present    appeal    prior    to   the    imposition   of

sanctions.

      This latest brief and the motions that accompany it are

largely incomprehensible.           To the extent the Lloyds have renewed

their   objections       to   the   district    court   order      striking   their

pleadings, we have already rejected those arguments as frivolous.

To the extent the Lloyds raise new issues, we can discern no

argument meritorious enough to warrant analysis.

      We once again DISMISS the Lloyd’s appeals and all pending

motions as frivolous and entirely without merit.                   See 5th Cir. R.

42.2.   The clerk of this court will accept no further filings by

the Lloyds until they have paid the outstanding sanctions.                    Should

the Lloyds feel inclined to persist in filing frivolous appeals, we

once again warn them that this court has the authority to sanction

appellants on its own motion.            See Conner v. Travis County, 209
F.3d 794, 801 (5th Cir. 2000).           We will not hesitate to exercise

that authority if necessary.

      DISMISSED.